Citation Nr: 1735702	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability, to dyshidrotic eczema, claimed as a bilateral hand condition.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a salivary gland disability.

4.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left ankle, status post arthroscopy and cheilectomy ("left ankle DJD"), rated as 10 percent disabling for the period of appeal prior to September 7, 2007, and as 20 percent disabling from December 1, 2007.

5.  Entitlement to an initial rating in excess of 20 percent for complex regional pain syndrome of the left foot and ankle ("left foot disability").

6.  Entitlement to an initial rating in excess of 10 percent for right ankle DJD, previously rated as right ankle strain.

7.  Entitlement to a rating in excess of 10 percent for lumbar strain with mild osteoarthritis and degenerative disc disease ("lumbar spine disability").

8.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, previously rated as left knee strain ("left knee disability").

9.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee, previously rated as right knee strain ("right knee disability").

10.  Entitlement to a rating in excess of 10 percent for painful scar, status post right calf surgery ("right calf scar").

11.  Entitlement to an initial compensable rating for scar, right foot, status post right ankle arthroscopy and cheilectomy ("right foot scar").

12.  Entitlement to an increased rating for mood disorder with depressive features ("mood disorder"), rated initially as 30 percent disabling, as 50 percent disabling from August 9, 2010, and as 70 percent disabling from May 13, 2014.

13.  Entitlement to an effective date earlier than March 27, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

14.  Entitlement to an effective date earlier than March 27, 2009, for basic eligibility for Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).

In a September 2008 rating decision, the RO continued a 10 percent rating for the left ankle DJD for the period of appeal prior to September 7, 2007; assigned a 100 percent rating from September 7, 2007, to November 30, 2007, for convalescence after left ankle surgery; and assigned a 20 percent rating from December 1, 2007.  The 100 percent rating for the period from September 7, 2007, to November 30, 2007, is the maximum rating available; as such, this period of time is not on appeal.  The September 2008 decision also granted service connection for right ankle DJD, assigning a 10 percent rating effective July 5, 2006; and granted service connection for the left foot disability, assigning a 20 percent rating effective September 7, 2007.

In an October 2009 rating decision, the RO continued a 10 percent rating for the lumbar spine disability and granted service connection for the mood disorder, assigning a 10 percent rating effective March 27, 2009.

In a March 2012 rating decision, the RO increased the rating for the mood disorder to 30 percent effective August 9, 2010, and continued 10 percent ratings for left and right knee disabilities.

In a March 2014 rating decision, the RO granted service connection for the right calf scar, assigning a 10 percent rating effective March 23, 2012; granted service connection for the right foot scar, assigning a noncompensable (zero percent) rating effective January 14, 2014; and denied service connection for dyshidrotic eczema, claimed as a bilateral hand condition.

In a January 2015 rating decision, the RO denied service connection for a right hip disability and a salivary gland disability.

In a July 2016 rating decision, the RO granted an earlier effective date for the grant of a 30 percent rating for the mood disorder to March 27, 2009, increased the rating for the mood disorder to 50 percent effective August 9, 2010, and increased the rating to 70 percent effective May 13, 2014.  This earlier effective date and increased ratings constitute a partial grant of the benefits sought on appeal with regard to the mood disorder.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  The July 2016 decision also granted entitlement to a TDIU effective March 27, 2009, and granted basic eligibility to DEA effective March 27, 2009.

The Board notes that in a May 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veteran's Law Judge on the issues of increased ratings for the left ankle DJD, left foot disability, right ankle DJD, and lumbar spine disability.  However, in September 2015, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).  Furthermore, in the substantive appeals submitted in August 2016, the Veteran notified the Board that he did not want a Board hearing.

Finally, the Board also notes that the Veteran previously initiated appeals of increased ratings for the left ankle DJD, bilateral knee disabilities, and lumbar spine disability, stemming from an October 2006 rating decision.  A Statement of the Case (SOC) was issued in September 2007.  Although the SOC was returned as undeliverable, it was resent to the Veteran's correct address and the Veteran did not perfect an appeal of the issues by filing a substantive appeal (VA Form 9).  As such, the prior October 2006 rating decision is final.  

The issues of service connection for a right hip disability and a salivary gland disability, an increased rating for the right foot scar, and earlier effective dates for the grant of a TDIU and eligibility for DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of dyshidrotic eczema and atopic eczema, which are not shown to be related to service.

2.  For the entire period of appeal, the left ankle DJD is manifested by pain, between zero and 15 degrees of dorsiflexion, and between 20 and 45 degrees of plantar flexion, without evidence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.

3.  For the entire period of appeal, the left foot disability more nearly approximates moderate incomplete nerve paralysis of the sciatic nerve, and does not more nearly approximate moderately severe incomplete nerve paralysis.

4.  For the entire period of appeal, the right ankle DJD is manifested by pain, stiffness, 10 degrees of dorsiflexion, and 40 degrees of plantar flexion, without evidence of ankylosis, marked limitation of motion, malunion of the os calcis or astragalus, or an astragalectomy.

5.  For the entire period of appeal, the lumbar spine disability is manifested by pain, forward flexion to at least 85 degrees, and a combined range of motion of at least 220 degrees, without evidence of muscle spasms or guarding.

6.  For the entire period of appeal, the left knee disability is manifested by pain and at least 120 degrees of flexion, without evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

7.  For the entire period of appeal, the right knee disability is manifested by pain and at least 125 degrees of flexion, without evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

8.  For the entire period of appeal, the right calf scar is painful, non-linear, and approximately 6.75 square centimeters (cm), without evidence that it is unstable.

9.  For the entire period of appeal, the mood disorder is manifested by symptoms of anxiety, depressed mood, impaired sleep, occasional panic attacks, obsessive-compulsive tendencies, difficulty in adapting to stressful circumstances, and inability to maintain effective relationships, which is productive of a disability picture that more nearly approximated that of occupational and a social impairment with deficiencies in most areas, and is not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability, to include dyshidrotic eczema and atopic eczema, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  For the period of appeal prior to September 7, 2007, the criteria for a rating of 20 percent for the left ankle DJD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2016).

3.  For the period of appeal from December 1, 2007, the criteria for a rating in excess of 20 percent for the left ankle DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2016).

4.  For the entire period of appeal, the criteria for a rating in excess of 20 percent for the left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Codes 8699, 8620 (2016).

5.  For the entire appeal period, the criteria for a rating in excess of 10 percent for the right ankle DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271, 5010 (2015).

6.  For the entire appeal period, the criteria for a rating in excess of 10 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2016).

7.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260-5003 (2016).

8.  For the entire period of appeal, the criteria for the assignment of a rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260-5003 (2016).

9.  For the entire period of appeal, the criteria for a rating in excess of 10 percent for right calf scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016). 

10.  For the period of appeal prior to May 13, 2014, the criteria for a rating of 70 percent for the mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2016). 

11.  For the period of appeal from May 13, 2014, the criteria for the assignment of a rating in excess of 70 percent for the mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Here, with regard to the claim for service connection for a skin disability and the increased rating claims (except the right foot scar increased rating claim), the RO provided notice letters to the Veteran in August 2006 (right ankle DJD), February 2008 (left ankle DJD, left foot disability) May 2009 (lumbar spine, mood disorder), December 2010 (bilateral knees), and April 2012 (skin disability, right calf scar), prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection or increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claims for higher initial ratings for the left foot disability, right ankle DJD, right calf scar, and mood disorder are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to these claims.  

The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim for service connection for a skin disability and the increased rating claims (except the right foot scar increased rating claim).  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim for service connection for a skin disability and the increased rating claims. 

The Veteran underwent VA examinations in August 2006, February 2008, May 2009, June 2009, September 2009, December 2010, April 2012,  January 2014, and May 2014 to obtain medical evidence regarding the nature and severity of the skin disability and increased rating disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  They were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claim for service connection for a skin disability and the increased rating claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection for a skin disability and the increased rating claims (except the right foot scar increased rating claim), so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

II.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Skin Disability

The Veteran contends that his skin condition started in 2011 on his hands and then spread all over his body.  He states that in service he wore rubber suits because he had to deal with chemicals.  See the April 2012 statement.

The medical evidence establishes that the Veteran has current diagnoses of dyshidrotic eczema and atopic eczema.  See the April 2012 and January 2014 VA examination reports.  After careful review, however, the Board finds that the current diagnoses are not related to the Veteran's active military service.  

STRs are silent for mention of complaints, diagnosis, or treatment for a skin condition.  An August 1991 service enlistment examination is, and in a report of medical history the Veteran denied having any skin diseases.  A March 1995 Medical Evaluation Board (MEB) examination is silent for mention of any skin condition, and the Veteran denied having a history of skin diseases. 

VA treatment records indicate that in April 2011, the Veteran reported a rash on his bilateral hands, behind the ears, over the groin, and on the feet, which had been present for several months.  The treating doctor indicated that it was unclear dermatitis and sent the Veteran for a dermatology consultation.  Two days later, prior to the dermatology appointment, the Veteran was seen at a VA ER for his rash.  He indicated that it started approximately 8 months prior on his palms and was due to stress.  However, three days ago, the rash spread to both arms, the body, neck, and face, and was itchy.  He indicated that he tried 0.1 percent triamcinolone and it helped until three days ago.  He was noted to have a generalized rash of unclear etiology (likely eczema), and was prescribed an oral prednisone short taper.  

In a dermatology consultation approximately 10 days later, the Veteran reported that the rash had markedly improved since taking prednisone.  A skin examination of the scalp, face, neck, chest, axillae, back, abdomen revealed numerous markedly erythematous papules coalescing into a large plaque on the posterior and superior anterior neck; lateral arms and anterior thighs numerous (greater than 50) follicularly-based hyperkeratotic papules on the lateral arms and anterior thighs; diffuse patchy erythema on face, chest, and abdomen; and numerous hyperkeratotic, erythematous plaques, with numerous fissures in the skin folds of palms.  The Veteran was assessed as having keratosis pilaris and severe atopic dermatitis on the hands.  His prednisone taper was extended for another 21 days, and he was also prescribed Keflex to take for 14 days, clobetasol ointment to use for 14 days, clobetasol solution for the scalp to use for 14 days, and Lac-Hydrin to use on his hands and other areas as needed.  The Veteran was also assessed as having seborrheic dermatitis and was prescribed Zincon shampoo to use 3-4 times per week for a month.  

In a July 2011 follow-up appointment, the Veteran reported that he had seen significant improvement on the body with a couple persistent areas on the arms, but his hands "remain quite active."  The Veteran's hands were itchy, red, and scaly, with some pustules.  He indicated that he read about dyshidrotic eczema and thought he might have it.  Upon examination, the Veteran's bilateral palmar and dorsal hands and fingers had diffuse erythema, scale, and mild thickening with multiple overlying erythematous, scaly papules.  He was assessed as having atopic dermatitis.  The chronic and intermittently-flaring nature of the condition was discussed.  He was prescribed clobetasol 0.5 percent ointment (a topical steroid).  In August 2011, the Veteran reported that his hands were improving on the new medication.  

In September 2011, the Veteran indicated that the rash on hands (and thighs) was getting worse, and he could not taper down his medication without the rash getting worse.  In November 2011, the Veteran continued to have atopic dermatitis and dyshidrotic eczema on his hands.  Prednisone and clobetasol were prescribed.  In December 2011, the Veteran was seen in a VA ER for a rash on his thighs; he was given a steroid injection and prescribed prednisone, Keflex, and sulfalene cream.  One week later, he was seen again in the ER with complaints of a rash on his thighs that started six months ago, and had spread to his back, neck, face, and inner arms two days prior.  He was given triamcinolone cream and Benadryl.  

In February 2012, the Veteran reported that since the past November, he had experienced occasional flares, especially where his clothing rubbed his skin.  He indicated that the rash on his hands was disabling.  He was noted to have erythematous, scaly thin plaques on his trunk and all four extremities, and erythematous plaques with thick hyperkeratotic scale on the palms and palmar surfaces of the fingers bilaterally.  In March 2012, the Veteran begun full body UVB treatments three times per week, eventually tapering down to twice a week in July 2012, then once a week, with the last treatment occurring in August 2012, totally 54 UVB treatments.  In a September 2012 dermatology appointment, the Veteran was noted to have stopped UVB treatment three weeks prior and had not flared.  He was applying topical hydrocortisone cream every other day.  

The Veteran had a VA examination of his hands and fingers in April 2012.  He reported that the skin on his hand was dry, had cracks, and was painful.  He indicated that the condition started in April 2011, and denied having flare-ups.  The examiner indicated that the Veteran's dominant hand was his right hand.  Upon physical examination, there was no limitation of motion for any of the fingers or thumbs, including after repetitive-use testing with three repetitions of movement.  There was also no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test, and no limitation of extension of the index or long finger post-test.  The Veteran did not have any functional loss or functional impairment of any of the fingers or thumb on either hand.  There was also no tenderness or pain to palpation on either hand, and grip strength was normal bilaterally.  The examiner diagnosed dyshidrotic eczema and atopic eczema, and opined that the skin condition less likely than not related to the Veteran's military service because the condition started 15 years after he left the service.  

In May 2013, the Veteran reported that he was doing well.  He was using hydrocortisone one percent cream every other day to affected areas and clobetasol on his scalp as needed.  He had some mild flaring on his hands and antecubital fossa over the past week.  In June 2013, the Veteran had several tapioca-like papules on his palms and lateral fingers, many were excoriated, as well as some symptoms on his arms, thighs, and bilateral inguinal creases.  

In a January 2014 VA skin diseases examination, The Veteran reported that he had dry, scaly skin on his palms and cracking along crease lines.  He stated that he thought the skin condition was from wearing a mop suit and doing live agent training in service.  He indicated that lotions and phototherapy helped a lot, and that cold weather also improved his symptoms.  The examiner indicated that the Ve3teran had a diagnosis of dyshidrotic eczema on the hands, which required constant or near-constant use of antihistamines (loratadine), topical corticosteroids (triamcinolone and desonide), and lotion.  The Veteran had UVB treatment for a duration of six weeks or more in the past 12 months, but not constant.  He had not had any debilitating episodes.  The dermatitis and eczema covered none of the exposed body area or total body area upon examination.  The examiner opined that it was less likely than not that the Veteran's skin condition was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran did not seek treatment for the rash on his hands until some 15+ years after separation from service, and there was no chronicity indicating that the claimed rash was related to, or a residual of, military service.

In sum, the Board finds that there is no basis on which to award service connection for a skin disability, to include dyshidrotic eczema.  The Veteran has made a general assertion that his symptoms are related to events in service.  The Board does not doubt the Veteran's sincerity, but cannot rely on his general assertion regarding the medical nexus of a skin disability, to include eczema, because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of these types of diagnoses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of various diagnoses including dyshidrotic eczema, atopic eczema, and dermatitis, fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of skin diseases.  An opinion of etiology requires medical knowledge of the complexities of the integumentary system, and involves objective clinical testing including interpretation of various lab tests that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology of his skin condition(s).

The Board finds the VA examiners' findings and opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiners' findings were based on a review of the Veteran's claims file, including STRs; solicitation of history and symptomatology from the Veteran; and physical examination of the Veteran.  The examiner also provided rationales on which their opinions were based.  Moreover, both VA examiners reached the same conclusion that it was less likely than not that the claimed skin conditions were related to service, and there is no competent and credible medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence to establish a nexus between the Veteran's current diagnoses of dyshidrotic eczema and atopic eczema and his active military service. 

In sum, for the reasons and bases discussed above, the Board finds that a preponderance of the evidence weighs against the claim for service connection for a skin disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III.  Increased Ratings 

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A.  Left Ankle DJD & Left Foot Disability

Rating Criteria

The Veteran's left ankle DJD is rated under Diagnostic Code 5010-5271 and his left foot disability is rated under Diagnostic Code 8699-8620.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  

With regard to the left ankle DJD, the hyphenated diagnostic code indicates that traumatic arthritis (Diagnostic Code 5010) is rated under the criteria for limited motion of the ankle (Diagnostic Code 5271).  Under Diagnostic Code 5271, for limited motion of ankle, moderate limited motion is rated 10 percent disabling and marked limited motion is rated 20 percent disabling.  38 C.F.R. § 4.71a.  

Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

With regard to the left foot disability, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  Here, the hyphenated diagnostic code indicates that a disease of the peripheral nerves (Diagnostic Code 8699) is rated under the criteria for sciatic nerve neuritis (Diagnostic Code 8620).  Under Diagnostic Code 8620, for neuritis of the sciatic nerve, mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is rated 80 percent disabling.  

Analysis

As discussed in the Introduction, the appeal period for the left ankle DJD is from January 19, 2007, the date that the request for an increased rating was received.  The period from September 7, 2007, to November 30, 2007, when the Veteran was assigned a 100 percent rating for convalescence after left ankle surgery, is not on appeal.  The appeal period for the left foot disability is from September 7, 2007, the service connection effective date.  

With regard to the left ankle DJD, after careful review, the Board finds that for the period of appeal prior to September 7, 2007, the record demonstrated that the Veteran's left ankle symptoms equated to a marked disability.  Such impairment warrants a 20 percent rating under Diagnostic Code 5010-5271.  The Board notes that a 20 percent rating is the schedular maximum under Diagnostic Code 5271.  To warrant a 30 percent rating, there must be evidence of malunion of the tibia and fibula (Diagnostic Code 5262), or ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees (Diagnostic Code 5270).  The Board foes that for the entire period of appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the left ankle DJD.  

With regard to the left foot disability, the Board finds that for the entire period of appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the left foot disability under Diagnostic Code 8699-8620.  For a 40 percent rating, there must be evidence of  moderately severe incomplete paralysis.

VA treatment records indicate that in December 2007 the Veteran reported that his September 2007 left ankle surgery had not provided significant pain relief.  He described his ankle pain as sharp, stabbing, and like a lightning bolt going through the ankle.  He also had throbbing, dull, aching pain, and did not sleep well because of ankle and foot pain.  He was using a TENS unit daily at home and had not noticed a difference.  

In a February 2008 VA examination, the Veteran reported that after having left ankle surgery, he was having numbness over the first two toes and over the dorsal and medial aspects of the left foot.  He also described allodynia over the dorsum of the foot, weakness in the left foot, and could not flex his toes.  The Veteran was using orthotics daily and wearing a brace on the ankle during flare-ups, which was somewhat effective.  He was able to rise onto his toes and rise from a squat with difficulty, and complained of pain.  The examiner noted that the left foot was cooler and darker in color than the right.  Strength was normal, except for the great left toe which was decreased, and the Veteran was unable to curl his toes.  Left foot inversion and eversion were normal, and sensation was intact but decreased over the medial and dorsal aspect of the foot with allodynia.  The Veteran's gait was antalgic and his coordination was  within normal limits.  He reported that after a flare-up or during repetitive use, his left foot was additionally moderately more limited by pain, weakness, incoordination, and fatigability.  The left ankle showed slight swelling and marked tenderness to palpation over the lateral and medial ankle.  Range of motion measurements showed zero degrees of extension, plantar flexion from zero to 20 degrees, and zero degrees of pronation and supination.  The Veteran reported pain with all movements.  After repetitive use testing, range of motion measurements were unchanged.  The Veteran indicated that during a flare-up or after repetitive use, the functional range of motion was additionally limited to zero degrees of extension and 10 degrees of flexion due to pain.  The examiner diagnosed complex regional pain syndrome, or reflex sympathetic dystrophy, of the left foot and ankle, and left ankle and foot arthropathy.  

In January 2009, the Veteran reported that his pain level was about the same as when he was seen in December 2008; he continued to feel "nerve twinges" of numbness and electric shock feeling, but no longer felt the "ants in the socks" sensation.  He continued to feel a popping sensation in the left foot that caused discomfort rather than pain.  The next week he had a physical therapy evaluation for his left ankle, right knee, and back, and was given home exercises to do.  In April 2009, the Veteran's Lyrica prescription was increased when he reported a radiating pain down the back of the left to the foot.  He denied weakness, numbness, or any bowel or bladder problems.  

The Veteran was afforded another VA examination of the left foot and ankle in May 2009.  He reported an "increase in pain and range of motion."  Other symptoms included stiffness, weakness, hypersensitivity to the dorsal surface, swelling, atrophy to the dorso-lateral aspect of the foot, and he used a cane on occasion.  The Veteran denied symptoms of giving way, instability, incoordination, locking episodes, and effusions.  The examiner indicated that the left ankle exhibited tenderness and weakness.  Range of motion measurements showed zero degrees of dorsiflexion and plantar flexion from zero to 30 degrees, with objective evidence of pain with active motion but no additional limitations after three repetitions of range of motion.  Range of motion of the first metatarsophalangeal (MTP) was zero to 10 degrees of dorsiflexion and zero to 30 degrees of plantarflexion, which was painless.  There was no significant tenderness to palpation over the first MTP.  The diagnosis was left ankle arthrosis, left first MTP arthrosis, and complex regional pain syndrome of the left foot and ankle.  

The Veteran had an EMG of the left ankle in May 2009, which was suggestive of a distal superficial peroneal nerve injury at or distal to the ankle.  The distal portion of the posterior tibial nerve could also be involved, which was consistent with the history of ankle swelling after an ankle sprain.  

In March 2010, the Veteran reported that he stepped up on a step in February and heard a pop in his ankle.  Since then, it hurt nearly all the time with movement.  In May 2010, the Veteran had a physical therapy evaluation.  The physical therapist measured left ankle dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  Eversion and inversion were to 10 degrees.  The Veteran indicated that he had a cane and ankle splint, but did not use them.  A treatment plan was started that involved physical therapy appointments once per week for 8-12 weeks.  In August 2010, the Veteran missed two consecutive appointments and was therefore discharged from physical therapy.

In July 2010, the Veteran's VA physician completed a Residual Functional Capacity Questionnaire on the Veteran's left foot disability (and lumbar spine disability) for the SSA.  The Veteran was estimated to be able to sit for 15 minutes at one time, stand for 10 minutes at one time, and needed to sit in a recliner or lie down 6 hours per day.  

The Veteran had a third VA examination of the left ankle in December 2010.  He reported continued left ankle pain.  Upon physical examination, the Veteran's gait was antalgic.  There was no finding of ankle instability, tendon abnormality, or varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Range of motion measurements showed zero degrees of dorsiflexion and 30 degrees of plantar flexion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  X-rays showed irregularity at the left talar dome and osteoarthritis of the tibiotalar joint.  

In April 2012, the Veteran had a third VA examination of the left foot and a fourth examination of the left ankle.  With regard to the left foot, he reported worse pain since the surgery in 2007, but no change in the nature and severity of his complaints since the last examination in December 2010.  He also reported that he had gone to a VA pain clinic several times; the most recent appointment was in 2010, and he was told he had sustained nerve damage in the ankle region.  He used an orthotic in his left shoe.  The examiner indicated that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or bilateral weak foot.  The examiner indicated that the severity of the Veteran's left foot disability, which originated with a left ankle inversion during physical training in 1993, was moderate in severity.  The examiner opined that it was at least as likely as not that the chronic pain syndrome in the left foot had worsened since the surgery in 2007, but that it was less likely than not that it had worsened since the last examination in 2010.  With regard to the left ankle, the Veteran reported no change in the nature or severity of the symptoms since the 2010 examination.  He denied having flare-ups that impacted the ankle function.  Range of motion measurements showed plantar flexion to 30 degrees and dorsiflexion to 10 degrees, with objective evidence of painful motion at 25 degrees of plantar flexion and 20 degrees of dorsiflexion.  After repetitive-use testing with three repetitions, ranges of motion remained unchanged.  The ankle also had localized tenderness or pain on palpation.  A talar tilt test showed laxity in the ankle and muscle strength testing showed decreased strength.  X-rays showed stable mild tibiotalar joint degenerative changes and an increase in size of a tiny retrocalcaneal spur.  The examiner indicated that that it was less likely than not that the left ankle had worsened since 2009.

The next month, in May 2012, the Veteran had another VA examination of the left foot.  He reported having constant numbness at the dorsal surface, which extended from all of the toes to the ankle area, and did not have numbness at the plantar surface of the foot.  He had a diffuse dysesthesia/burning sensation, which had resolved with the use of Lyrica.  The examiner indicated that the Veteran had mild constant pain, mild paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  Left ankle muscle strength was decreased and the Veteran had some muscle atrophy of the mid-foot area.  His right foot circumference was 28.2 centimeters and the atrophied left foot circumference was 27.0 centimeters.  Deep tendon reflexes were hypoactive, and a sensory examination showed decreased sensation in the lower leg /ankle and foot/toes.  The examiner noted that the Veteran had an antalgic gait and did not have normal propulsion with the left foot.  He abducted the left foot laterally and did not have normal alignment of the foot during ambulation, which was likely secondary to regional complex pain syndrome affecting the left lower extremity.  The examiner found that the sciatic nerve showed mild incomplete paralysis, and the external popliteal, musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves showed moderate incomplete paralysis.

The Veteran's spouse, W.M., submitted a statement in April 2014 indicating that the Veteran was in pain all of the time, even while sleeping, due to his ankles, feet, knees, and back.  

In May 2014, the Veteran had a fourth VA examination of the left ankle and foot.  With regard to the ankle, the Veteran reported constant pain, cracking, popping, and a grinding sensation.  Pain was increased with standing, walking, and twisting.  He stated that flare-ups occurred with changes in weather, which caused difficulty with weight-bearing.  Range of motion measurements showed plantar flexion to 20 degrees and dorsiflexion to 15 degrees, with no objective evidence of painful motion.  After repetitive-use testing with three repetitions, ranges of motion remained the same, but there was weakened movement.  Muscle strength was decreased; there was active movement against gravity.  There was no instability, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneous (os calcis) or talus (astragalus), or talectomy (astragalectomy).  With regard to the left foot complex regional pain syndrome, the Veteran reported in the May 2014 VA examination that he had a constant achy left ankle with numbness and burning sensation in the foot.  The examiner indicated that the Veteran had moderate constant pain and paresthesias and/or dysesthesias and mild numbness of the left lower extremity.  Muscle strength was decreased; there was active movement against gravity.  There was left mid-foot atrophy; it was 2 centimeters smaller in circumference than the right mid-foot.  The left ankle had hypoactive deep tendon reflexes and decreased sensation.  The examiner noted that the Veteran had limited movement of the left ankle when ambulating and a partial left foot drop.  The sciatic nerve showed mild incomplete paralysis, and the external popliteal nerve, musculocutaneous nerve, material tibial nerve, internal popliteal nerve, and posterior tibial nerve showed moderate incomplete paralysis.

In sum, with regard to the left ankle DJD, review of the evidence of record reveals that for the entire period of appeal, the Veteran's symptoms more nearly approximate marked limitation of motion, including zero and 15 degrees of dorsiflexion and 20 and 45 degrees of plantar flexion.  Such symptoms warrant a 20 percent rating under Diagnostic Code 5010-5271.  Thus, the Board also finds that the weight of the lay and medical evidence does not demonstrate symptoms that would warrant a 30 percent rating at any point during the appeal.  To that end, there was no evidence of malunion of the tibia and fibula (Diagnostic Code 5262), or ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees (Diagnostic Code 5270).

The Board has considered whether a higher disability rating than 20 percent for the left ankle disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds, however, that there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, weakness, or incoordination.  Even after repetitive use testing in three VA examinations, the Veteran's ranges of motion did not change.  Moreover, a 20 percent rating is the schedular maximum rating available under Diagnostic Code 5271.  A 30 percent rating is available only under Diagnostic Codes 5262 or 5270.  As discussed above, for the entire period of appeal, there is no evidence of malunion of the tibia and fibula (Diagnostic Code 5262), or ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees (Diagnostic Code 5270) to warrant a 30 percent rating.  

Finally, consideration has also been given to the potential application of the other diagnostic codes for diseases of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  However, the Veteran has not been found to have ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy to warrant consideration of separate ratings under Diagnostic Codes 5270, 5272, 5273, or 5274.  

With regard to the left ankle foot disability, review of the evidence of record reveals that for the entire period of appeal, a rating in excess of 20 percent is not warranted at any point during the period of appeal for the left foot disability.  To warrant a higher 30 percent rating under Diagnostic Code 8620, there must be moderately severe incomplete paralysis of the sciatic nerve.  Here, there is no evidence of moderately severe incomplete paralysis; rather, the April 2012 VA examiner found the incomplete paralysis to be moderate and the May 2012 and May 2014 VA examiners found the incomplete paralysis to be mild.

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the peripheral nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's left foot disability at any point during the period of appeal.  The Board acknowledges that the May 2012 and May 2014 VA examiners found that the Veteran had moderate incomplete paralysis of the external popliteal nerve, musculocutaneous nerve, material tibial nerve, internal popliteal nerve, and posterior tibial nerve; however, such findings would warrant only, at most, a 20 percent rating.

Thus, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the left foot disability for the entire appeal period.  Because the preponderance of the evidence weighs against an increased rating, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).





B.  Right Ankle DJD

Rating Criteria

The Veteran's right ankle DJD is rated under Diagnostic Code 5003-5271, which indicates that degenerative arthritis (Diagnostic Code 5003) is rated under the criteria for limited motion of the ankle (Diagnostic Code 5271).  Under Diagnostic Code 5271, for limited motion of ankle, moderate limited motion is rated 10 percent disabling and marked limited motion is rated 20 percent disabling.  38 C.F.R. § 4.71a.  

Analysis

The Board finds that for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the right ankle DJD under Diagnostic Code 5003-5271.  For a 20 percent rating, there must be evidence of marked limited motion.  

The Veteran was afforded a VA examination of the right ankle in August 2006.  He reported that he had started experiencing pain in his right ankle approximately one year ago, and that when he walked for "a while" his ankle felt like it was "on fire."  Range of motion measurements included extension from zero to 20 degrees and plantarflexion from zero to 60 degrees.  Pronation of the forefoot was from zero to 15 degrees and supination was from zero to 35 degrees.  Strength was normal and range of motion did not change after repetitive use testing.  The Veteran reported that his range of motion did not get worse after repetitive use or during a flare-up, it just became more painful and limited his function for walking.  The diagnosis was right ankle strain.  

In February 2008, the Veteran had a second VA examination of the right ankle.  He reported an intermittent sharp and dull pain in his right ankle, with associated weakness, stiffness, fatigability, and lack of endurance.  He also reported flare-ups that could last for 2-3 hours and could occur on a weekly basis.  Upon physical examination, the right foot appeared normal.  There was no swelling or tenderness to palpation over the lateral right ankle, but there was tenderness over the anterior lateral malleolus.  Range of motion measurements showed extension from zero to 20 degrees, plantarflexion from zero to 40 degrees, pronation from zero to 15 degrees, and supination from zero to 20 degrees.  The Veteran reported mild pain with all movements.  After repetitive use testing, range of motion measurements were unchanged.  The Veteran indicated that during a flare-up or after repetitive use, the functional range of motion was additionally limited to zero to 10 degrees of extension and zero to 30 degrees of flexion due to pain.  X-rays showed no significant osteophytosis or degenerative change in the right ankle.

In a May 2009 VA examination conducted on the left ankle and lumbar spine, right ankle range of motion measurements were taken and showed dorsiflexion from zero to 10 degrees and plantar flexion from zero to 45 degree, with no evidence of pain on active motion and no additional limitations after three repetitions of range of motion.  

In a May 2010 physical therapy evaluation for the left ankle, the Veteran's right ankle range of motion was found to be within normal limits.  

In a third December 2010 VA examination, the Veteran reported increased right ankle pain and weakness.  Upon physical examination, the Veteran's gait was antalgic.  There was no finding of ankle instability, tendon abnormality, or varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Range of motion measurements showed dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  X-rays were normal.

In an April 2012 VA examination conducted on the left ankle, right ankle range of motion measurements showed plantar flexion was to 40 degrees and dorsiflexion was to 20 degrees or greater, without objective evidence of painful motion.  After repetitive-use testing with three repetitions, ranges of motion remained unchanged.  There was no instability and muscle strength was normal in the right ankle.  

The Veteran's spouse, W.M., submitted a statement in April 2014 indicating that the Veteran was in pain all of the time, even while sleeping, due to his ankles, feet, knees, and back.  

In May 2014, the Veteran had a fourth VA examination of the right ankle.  He reported constant pain, cracking, popping, and a grinding sensation.  Pain was increased with standing, walking, and twisting.  The Veteran indicated that flare-ups occurred with changes in weather, which caused difficulty with weight-bearing.  Range of motion measurements showed plantar flexion to 35 degrees and dorsiflexion to 20 degrees or greater, with no objective evidence of painful motion.  After repetitive-use testing with three repetitions, plantar flexion was to 45 degrees or greater and dorsiflexion was to 15 degrees.  Muscle strength was normal.  There was no instability, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneous (os calcis) or talus (astragalus), or talectomy (astragalectomy).    

In sum, review of the evidence of record reveals that the Veteran does not meet the criteria for a higher evaluation for the right ankle DJD.  All range of motion measurements indicate that, at worst, dorsiflexion was to 10 degrees.  The 10 degrees of dorsiflexion represents a 10-degree limitation of motion.  See 38 C.F.R. § 4.71a, Plate II.  With regard to plantar flexion, the Board notes that the Veteran was consistently noted to have at least 40 degrees of plantar flexion in VA examinations conducted in August 2006, February 2008, May 2009, December 2010, and April 2012.  In the May 2014 VA examination, the one instance in which plantar flexion was noted to be to 35 degrees, the examiner also noted that after three repetitions of movement, plantar flexion was to 45 degrees.  As such, the predominant finding of 40 degrees of plantar flexion represents a 5-degree limitation of motion.  Moreover, the ankle does not show evidence of instability or loss of muscle strength to constitute "marked" limited motion.

The Board has considered whether a higher disability rating than 10 percent for the right ankle DJD is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds, however, that there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, weakness, or incoordination.  There have been no findings of instability in the Veteran's right ankle.  Furthermore, even after repetitive use testing, the Veteran retained dorsiflexion to at least 10 degrees and plantar flexion to at least 40 degrees.  Therefore, any additional limitation due to pain does not more nearly approximate a finding of marked limitation of motion in the Veteran's right ankle.  See 38 C.F.R. § 4.45 , 4.71a, Diagnostic Code 5271.

Consideration has also been given to the potential application of the other diagnostic codes for diseases of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  However, the Veteran has not been found to have ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy to warrant consideration of ratings under Diagnostic Codes 5270, 5272, 5273, or 5274.  

Thus, the preponderance of the evidence is against the  award of a rating in excess of 10 percent for the Veteran's service-connected right ankle disability for the entire appeal period.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

C.  Lumbar Spine Disability

Rating Criteria

The Veteran's right ankle DJD is rated under Diagnostic Code 5237, for lumbosacral or cervical strain, which is rated under the following general rating formula for disease and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.


Analysis

As discussed in the Introduction, the appeal period for lumbar spine disability is from March 29, 2009, the date that the request for an increased rating was received.  

The Board finds that for the entire period of appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected lumbar spine disability under Diagnostic Code 5237.  For a 20 percent rating, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

VA treatment records indicate that that in January 2009, the Veteran reported that his back pain was as bothersome as his left ankle/foot pain.  The next week, he had a physical therapy evaluation for his left ankle, right knee, and back, and was given home exercises to do.  A February 2009 MRI showed a moderate sized disc herniation at L4-L5 in the post central region causing impingement of the descending nerve roots.  In March 2009, the Veteran stated that his back was feeling worse and it was impairing his ability to work.  

The Veteran was afforded a VA examination of the lumbar spine in May 2009.  He reported increased pain with sitting and other positional activities.  Other symptoms included fatigue, stiffness, spasms, and decreased motion.  He denied urinary and bowel problems, and denied having weakness.  Flare-ups occurred every 1-2 months and lasted 1-2 days.  The examiner noted that the Veteran's gait and posture were normal, there was pain with motion and weakness of the thoracic sacrospinalis, and there was tenderness on the right and left thoracic sacrospinalis.  In an addendum completed in September 2009, the VA examiner indicated that range of motion measurements showed flexion to 90 degrees, extension to 30 degrees, left and right lateral sidebending to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no objective evidence of pain on motion and there were no additional limitations of range of motion with at least three repetitions of movement.  

A May 2009 EMG showed no electro-diagnostic evidence of a left lumbosacral radiculopathy.  In June 2009, the Veteran was assessed by a neurosurgeon, who concluded that the Veteran did not need surgical intervention for his back and leg pain.  Physical examination showed no  radicular leg pain and no pain with hip range of motion except mildly in the low back.  Flexion was to 80-90 percent of normal, with no back or leg pain.  The surgeon suggested physical therapy, exercise, weight reduction, TENS unit, and continued treatment by the pain clinic.  In November 2009, the Veteran had an acute flare in low back pain.  He reported having several days of severe central low back pain with sharp radiation into the right posterior thigh and buttock.  A straight-leg test was negative for radiculopathy; however, he had pain at the right sacroiliac joint and was assessed as having right sciatica.  In May, September, and December 2009, the Veteran had steroid injections for his low back pain.  

In March 2010, the Veteran reported having right low back pain with radiation to the right lower extremity and a gluteal "spasm."  He was noted to have an antalgic gain and torso list.  He had lumbar epidural steroid injections in May and July 2010.  In July 2010, the Veteran reported that injections helped 100 percent in relieving the radiating leg symptoms for two months, but that the symptoms were coming back.  In September 2010, the Veteran had a lumbar selective nerve root injection at L4 on both sides.  
 
The Veteran's VA physician completed a Residual Functional Capacity Questionnaire on the Veteran's low back disability (and left foot disability) for the SSA in July 2010.  The doctor indicated that the Veteran's symptoms constantly interfered with his attention and concentration and his medication caused drowsiness.  The Veteran was estimated to be able to sit for 15 minutes at one time, stand for 10 minutes at one time, and needed to sit in a recliner or lie down 6 hours per day.  

In March and July 2011, the Veteran had bilateral L4 transforaminal epidural steroid injections.  In September 2011, the Veteran reported that he had begun having right hip and buttocks pain since July 2011 after walking from his house to a local gas station with his walker.  Then in August, he went on a camping trip where he slept on an air mattress and when he awoke in the morning, his right hip and lower extremity were extremely painful.  He occasionally experienced sharp radiating pain down his posterior leg.  He was assessed as having right SI joint tenderness with radiculopathy and was referred for a joint injection and physical therapy.  In October 2011, the Veteran had a physical therapy evaluation for his hip and low back.  His right hip range of motion included flexion to 90 degrees and extension to 4 degrees.  He was given home exercises to and would be seen up to 12 times in 90 days to work on range of motion, strengthening, and stretching of the low back and right hip.  He also had a bilateral L4 steroid injection.  

The veteran had bilateral L4 transforaminal epidural steroid injections in January and May 2012.

In November 2013, the Veteran had a month of physical therapy, which caused him more pain.  He was taking Lyrica, which improved the pain somewhat.  

The Veteran's spouse, W.M., submitted a statement in April 2014 indicating that the Veteran was in pain all of the time, even while sleeping, due to his ankles, feet, knees, and back.  She indicated that the Veteran's back problems were due to overcompensating while attempting not to injure his bad ankle or leg.  

In May 2014, the Veteran had another VA examination of the lumbar spine.  He reported a dull, achy pain with muscle spasms, which radiated to the bilateral lower extremities.  The pain was worse with prolonged standing, bending, walking, and sitting.  Flare-ups could occur daily and could last an entire day.  The Veteran reported that when flare-ups occurred, he had difficulty standing and walking.  Range of motion measurements showed flexion to 85 degrees, extension to 20 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees of greater.  There was no objective evidence of painful motion.  After repetitive-use testing with three repetitions, flexion was to 90 degrees or greater, extension was to 20 degrees, right lateral flexion was to 30 degrees or greater, left lateral flexion was to 25 degrees, and right and left lateral rotation were to 30 degrees or greater.  The examiner indicated that pain, weakness, incoordination, and fatigability would not significantly limit functional ability during flare-ups.  The Veteran did not have any localized tenderness or pain to palpation of the thoracolumbar spine, nor did he have any muscle spasms or guarding of the thoracolumbar spine.  Results of muscle strength, deep tendon reflexes, and sensory examinations were normal except for issues relating to the left ankle and foot.  There was moderate constant pain the bilateral lower extremities; however, there was no radiculopathy found.

In August 2014, the Veteran was noted to have chronic low back pain and hip pain; prior imaging studies suggested lumbar disc herniation and impingement, resulting in radicular pain and overt hip pain.  

In April 2016, the Veteran went to the ER with complaints of mid and low back pain for the last 10 days.  He was found to have tenderness from the mid lower rib cage to the lower lumbar spine paravertebral region on the left side.  The impression was mechanical pain/myofascial pain.  

Review of the evidence of record reveals that the Veteran does not meet the criteria for a higher evaluation for the manifestations of his lumbar spine disability.  All measures of forward flexion taken during the period of appeal indicate that the Veteran consistently had forward flexion to at least 85 degrees, a combined range of motion of at least 220 degrees, and no spasms or guarding.

The Board has considered whether a disability rating higher than 10 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40  and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Even taking into account repetitive use testing, pain, weakness, fatigability, weakness, and incoordination, the Veteran retained a range of motion to at least 85 degrees.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Accordingly, the current 10 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 10 percent for the Veteran's lumbar spine disability at any point during the period of appeal, aside from a right hip disability, which will be discussed below.  A higher rating is not warranted under Diagnostic Code 5243, as the Veteran has never been found to have IVDS, or any physician-prescribed bed rest, which is the requirement for an incapacitating episode of IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

However, as discussed below, the issue of entitlement to separate ratings for radiculopathy of the right lower extremity, claimed as a right hip condition, is being remanded.  

Thus, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the lumbar spine disability for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  



D.  Bilateral Knee Disabilities

Rating Criteria

The Veteran's left and right knee disabilities are both rated under Diagnostic Code 5260-5003, which indicates that that limitation of flexion of the leg (Diagnostic Code 5260) is rated under the criteria for degenerative arthritis (Diagnostic Code 5003).  

Diagnostic Code 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

As discussed above, arthritis is rated on the basis of limitation of motion for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Analysis

As discussed in the Introduction, the appeal period for bilateral knee disability is from August 9, 2010, the date that the request for an increased rating was received.  

The Board finds that for the entire period of appeal, the record does not demonstrate the requisite manifestations for rating in excess of 10 percent for the service-connected left and right knee disabilities under Diagnostic Code 5260-5003.  For a 20 percent rating, flexion must be limited to 30 degrees.
 
VA x-rays taken in June 2010 showed the bilateral knees were within normal limits.  

In December 2010, the Veteran was afforded a VA examination of the bilateral knees.  He reported that the right knee was more painful than the left knee and was exacerbated by weightbearing activities and ascending/descending stairs.  He described the pain as alternating between dull, throbbing, and sharp.  Upon physical examination, the Veteran's gait was noted to be antalgic.  There was tenderness and grinding bilaterally, but no crepitation, clicks or snaps, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion measurements showed flexion to 130 degrees bilaterally, zero degrees of extension bilaterally, and objective evidence of pain with active motion on the left knee.  After repetitive motion, flexion was to 120 degrees in the left knee and 125 degrees in the right knee.  X-rays indicated that a previously noted lateral patellar tilt had improved bilaterally and were otherwise negative.

In October 2012, the Veteran reported that his right knee pain was a 4 on a scale of 1 to 10.  He was given a sleeve knee brace.

The Veteran's spouse, W.M., submitted a statement in April 2014 indicating that the Veteran was in pain all of the time, even while sleeping, due to his ankles, feet, knees, and back.  

In May 2014, the Veteran had another VA examination of the knees.  He reported symptoms of pain and a constant popping sensation that increased with physical activity, and flare-ups that occurred with activity.  The Veteran stated that during flare-ups it was difficult to ascend and descend stairs.  Range of motion measurements showed flexion to 140 degrees or greater and zero degrees of extension bilaterally, without objective evidence of pain on motion.  After repetitive-use testing with three repetitions, ranges of motion remained the same.  The Veteran did not have tenderness or pain to palpation of either knee.  Muscle strength and joint stability tests were normal bilaterally.  The examiner noted that pain, weakness, fatigability, and incoordination would not significantly limit 
X-rays showed mild degenerative changes bilaterally.  

In sum, the evidence does not show flexion limited to 30 degrees at any time during the period of appeal to warrant ratings in excess of 10 percent for either the left or the right knee disability.  Rather, the evidence reflects that, at most, flexion was limited to 120 degrees in the left knee and 125 degrees in the right knee.  The Board has considered whether higher disability ratings are warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board observes, however, that the current 10 percent ratings for the bilateral knee disability under Diagnostic Code 5260-5003 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Significantly, the VA examiners performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion.  Even considering those factors, the Veteran did not exhibit flexion limited to 30 degrees in either knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of a rating in excess of the 10 percent ratings already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes, but  finds that there is no medical evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5257 (subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5261 (limitation of extension), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

Thus, the preponderance of the evidence is against the award of ratings in excess of 10 percent for the bilateral knee disabilities for the entire period of appeal.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

E.  Right Calf Scar

Rating Criteria

The Veteran's right calf scar is rated under diagnostic code 7804, for unstable or painful scars.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1):  an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. 

Analysis

The Board finds that that for the entire period of appeal, the record does not demonstrate the requisite manifestations for rating in excess of 10 percent for the right calf scar under Diagnostic Code 7804.  For a 20 percent rating, there must be three or four scars that are unstable or painful.  38 C.F.R. § 4.71a, Diagnostic Code 7804.

The Veteran was afforded a VA examination of the right calf scar in April 2012.  He reported that he had pain in the outer aspect of the right leg and foot since surgery in 1993 to remove a lipoma.  The pain had remained unchanged over the years.  The examiner indicated that the scar was located in the lower 1/3rd region of the right leg, and was 5.5 centimeters (cm) long.  The width varied from 0.75 to 1 cm.  It was linear, not tender, and there was a 1 centimeter area in the middle portion of the scar that had minimal bulging and mild soft tissue loss.  The examiner noted that the scar itself was not painful, but that it was more likely than not that the Veteran had leg pain related to the surgical procedure.  

In a January 2014 VA examination, the Veteran was noted to have a scar on his right calf, status post surgery in 1993.  He reported having pain on the outer aspect of the calf since the surgery.  The examiner indicated that the scar was superficial and non-linear.  The approximate total area was 6.75 square cm.  It was not both painful and unstable.    

In sum, the medical evidence shows that the Veteran has one scar on his right calf that is subjectively painful, but is not unstable.  Because there are not 3-4 scars that are painful or unstable, nor is the scar both painful and unstable, a 20 percent evaluation is not warranted under Diagnostic Code 7804. 

With regard to other potentially applicable Diagnostic Codes, Diagnostic Code 7800 is not for application because the scar is not a burn scar of the head, face, or neck.  Diagnostic Code 7801 is not for application because the scar does not cover an area of at least 12 square inches (77 square cm).  Diagnostic Code 7802 is not for application because the scar does not cover an area of 144 square inches (929 square cm) or greater.  The Board also finds that a higher rating is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling or other effects.  The medical evidence does not establish any symptoms or effects of the scar other than pain.  As there is no objective evidence on examination of disabling effects not considered in the rating provided under Diagnostic Code 7804, the Board finds that a higher rating is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118. 

Thus, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the right calf scar for the entire period of appeal.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  






F.  Mood Disorder

Rating Criteria

The Veteran's mood disorder is rated under Diagnostic Code 9435, for unspecified depressive disorder.

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in September 2016.  Therefore, the new version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.


Period of Appeal prior to May 13, 2014

The Veteran's mood disorder was rated initially as 30 percent disabling, as 50 percent disabling from August 9, 2010, to May 13, 2014.  The Board finds that the appeal period prior to May 13, 2014, the evidence is in relative equipoise on the issue of whether Veteran's mood disorder more closely approximated the criteria for a 70 percent rating under Diagnostic Code 9435.  

In January 2009, the Veteran was noted to appear more anxious than usual in a medication management appointment.  He indicated that he was unsure how much longer he could continue with the anxiety (primarily work-related, also pain) and depression.  He denied suicidal ideation, but requested medication to help with anxiety.  February 2009, the Veteran reported having anxiety and a disturbed sleep pattern.  He denied having panic attacks or suicidal or homicidal ideations.  His GAF was assessed as 50.  His venlafaxine, which he took for anxiety and depressive symptoms, was increased.  

The Veteran had a VA mental disorders examination in June 2009.  He was noted to be taking an antidepressant medication, venlafaxine hydrochloride, twice per day.  He reported that he had three adult children who he saw every couple of weeks, had been married twice and divorced twice, and currently had a girlfriend for the past 2.5 years.  The Veteran indicated that he worked at a casino in Louisiana, but lost his job six months before the hurricane due to the pinched nerve in his back.  He indicated that more recently he had been fired form a position doing telephone work for the Order of the Purple Heart because he would become panicky when the phone rang and would sometimes laugh inappropriately or be unable to remember the correct procedures.  The examiner indicated that the Veteran did not show any evidence of gross impairment of thought process or communication, delusions and hallucinations were denied, and there was no grossly inappropriate behavior during the interview.  The Veteran at times appeared immature, histrionic, and gesticulating as he described his situation.  The Veteran denied having suicidal or homicidal thoughts, he was able to maintain minimal personal hygiene and other basic activities of daily living, and there was no evidence of memory impairment, either short or long term, although the Veteran indicated that he had "repressed most of his childhood events."  He endorsed the presence of panic attacks on a couple occasions, which occurred without seeming precipitant, and he also reported impaired sleep, including sleeping only 2-3 hours at a time and often awakening drenched with sweat (which he attributed to his medication Effexor).  He attributed his mental status to the effects of chronic pain.  The Veteran's GAF score was assessed as 58, with moderately severe difficulty in social and occupational functioning.  The examiner opined that the Veteran's adjustment disorder, chronic, with mixed anxiety and depressed mood, caused deficiencies in most of the following areas:  work, family relations, judgment, thinking, and mood.  

VA treatment records indicate that the Veteran participated in 25 therapy sessions between October 2008 and August 2009 for his diagnosis of adjustment disorder with anxiety and depressed mood.  For the relevant period of his therapy, between March and August 2009, his GAF score was consistently noted to be 45.  In September and November 2009 medication management appointments, the Veteran's GAF score was 55.  

In March 2010, the Veteran had a VA psychology consultation to help clarify cognitive deficits and personality disorders.  He reported that he lacked strong attachments with other people and was unable to feel loss.  He stated that he became angry and eventually exploded, and that he felt out of control when that happened.  The Veteran stated that he lived with his girlfriend, had three children who he rarely saw, and had one friend who he saw once a week for an hour.  He stated that he preferred solitary activities, and that "all I want to do is moan and groan and be comfortable."  He spent his time taking care of things around the house, such as watering plants and caring for the pet cats, and liked to play guitar hero, watch TV, and participated in an online forum that supported legalization of medical marijuana.  Previous diagnoses included a mood disorder not otherwise specified (NOS), which was marked by elements of social anxiety and with obsessive-compulsive tendencies, and borderline personality disorder.  He had six months of weekly psychotherapy in 2008 and continues to have ongoing medication management appointments.  The Veteran stated that he wanted more medication to control his anxiety, and that he had poor sleep (four hours per night) and weight gain that he attributed to his medication.  The psychologist indicated that the Veteran was well-groomed, alert and oriented, nervous affect, normal speech, normal thought processes and speech content, and the Veteran denied having suicidal or homicidal ideations.  Results of clinical testing provided confirmatory evidence in support of a borderline personality disorder diagnosis and generalized anxiety disorder.  

In a March 2010 medication management appointment, the Veteran reported that for the past month he was having mood changes, irritability, and temper outbursts.  He denied suicidal and homicidal ideations.  His GAF score was assessed as 55, and his Quetiapine was increased.  In June and October 2010, his GAF score was 60.

In July 2010, the Veteran's VA psychiatrist completed a Mental Capacity Assessment of the Veteran for the SSA.  The doctor indicated that the Veteran's abilities to carry out short and simple instructions, carry out detailed instructions, maintain attention and concentration for extended periods, sustain an ordinary routine without special supervision, complete a normal workday without interruptions from psychologically based symptoms, get along with coworkers, and set realistic goals or make plans were all extremely limited.  His abilities to perform activities within a schedule, maintain regular attendance, be punctual, work in coordination with or in proximity to others without being distracted by them, make simple work-related decisions, perform at a consistent pace with a one hour lunch break and two 15 minute rest periods, accept instructions and respond appropriately to criticism from supervisors, respond appropriately to changes in the work setting, and travel in unfamiliar places or use public transportation were all markedly limited.

In December 2010, the Veteran had a second VA mental disorders examination.  He was taking Seroquel, which made him drowsy and forgetful.  Upon examination, the Veteran was noted to be clean and neatly groomed, though he reported showering only once per week, with normal psychomotor activity and speech.  His affect was normal and mood was anxious and depressed.  He was oriented to person, place, and time.  The Veteran reported that he had a hard time "pulling the right thought from what is going through [his] head" and that he always felt as though people had made judgements about him without even interacting with him, which made him nervous and difficult to interact with them.  He also reported that his sleep had been "very, very, very, very bad" for the last year, despite taking Ambien; he fell asleep within 1-2 hours, but tossed and turned in his sleep, slamming his arms down hitting his girlfriend, could not remember the last time he had a dream, and did not feel rested in the morning.  He also reported having panic attacks once or twice a month.  The examiner indicated that the Veteran did not have obsessive or ritualistic behavior, and the Veteran denied having suicidal or homicidal thoughts.  His remote and recent memory were normal.  Psychological testing results were valid and consistent with mild-to-moderate depression and moderate-to-severe anxiety.  The Veteran reported that he had been unemployed since April 2009.  The examiner diagnosed adjustment disorder with depressed mood, cannabis abuse, and personality disorder NOS, with a GAF score of 45.  The Veteran was judged to be capable of handling his financial affairs.  The examiner opined that the Veteran's symptoms caused reduced reliability and productivity, including being able to obtain but not maintain gainful employment.

In January 2011, the Veteran reported that Ambien was not helping; he was falling asleep but woke up 3-4 times per night.  His Ambien was increased to 10 milligrams (1 tablet).  He indicated in a medication management appointment that he had increased anxiety in the company of others, and denied suicidal and homicidal ideations.  The treating psychiatrist indicated that the Veteran had an Axis I diagnosis most consistent with Bipolar II with OCD tendencies, with a GAF score of 60.  The Veteran was referred to a VA anxiety management group.  In May 2011, the Veteran's GAF score remained at 60 and he agreed to begin participation in the anxiety group, though it appears he did not attend any group meetings.

In March 2012, the Veteran reported in a medication management appointment that he had recently been married and that at the reception, he left after one hour.  It was a strain to maintain conversation and he had social anxiety.  He also had OCD tendencies at home.  He denied suicidal or homicidal ideations, hallucinations, and delusions.  The Veteran's GAF score remained at 60.  

In July 2013, the Veteran reported that he had not taken any Seroquel in the past month because he attributed it to the lesion on the salivary gland.  His medication was changed to quetiapine, and his GAF score was 60.  In October 2013, the Veteran's GAF score was still 60.  

The Veteran's spouse, W.M., submitted a statement in April 2014 indicating that the Veteran was emotionally separated from family and friends due to lack of energy and reactions from medications.  He had sleep problems, depression, and anxiety.  

The Veteran reported in an April 2014 medication review appointment that his 24-year-old daughter had come to stay with him for four months and he had to "basically kick her out."  He indicated that he was not antisocial but was "selectively social" and had no desire to be around anyone other than his wife.  

In sum, the weight of the evidence shows that for the appeal period prior to May 13, 2014, the Veteran's mood disorder manifested by symptoms including anxiety, depressed mood, impaired sleep occasional panic attacks, obsessive-compulsive tendencies, difficulty in adapting to stressful circumstances, and inability to maintain effective relationships.  Moreover, the range of GAF scores assigned were between 45 and 60, which is indicative of moderate to serious symptoms, or moderate to serious impairment in social, occupational or school functioning.  See DSM-IV.  The evidence of record also indicates that the Veteran had occupational and social impairment with deficiencies in most areas.  The June 2009 VA examiner found that the Veteran had deficiencies in most areas, including moderately severe difficulty in social and occupational functioning.  The Veteran's VA psychiatrist indicated in a July 2010 SSA questionnaire that the Veteran's abilities to carry out short and simple instructions, carry out detailed instructions, maintain attention and concentration for extended periods, sustain an ordinary routine without special supervision, complete a normal workday without interruptions from psychologically based symptoms, get along with coworkers, and set realistic goals or make plans were all extremely limited.  The December 2010 VA examiner indicated that the Veteran could obtain but not maintain gainful employment.  Affording the Veteran the benefit of the doubt, such impairment warrants a 70 percent disability rating.

Thus, the Board also finds that for the appeal period prior to May 13, 2014, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's mood disorder.  The evidence establishes that the Veteran's mood disorder did not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9435.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to exhibit any of those symptoms.  Rather, the Veteran was consistently noted to have interacted appropriately during evaluations, and there is no evidence that he ever experienced delusions, hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  He consistently denied having suicidal or homicidal thoughts, and was consistently found to be capable of managing his own finances.  The Veteran also got married during this period of appeal and maintained at least some relationship with his children.  As such, the Board finds that the Veteran does not have any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Thus, for the period of appeal prior to May 13, 2014, the Veteran's mood disorder symptoms warranted a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.
	

Period of Appeal from May 13, 2014

The Board finds that for the appeal period from May 13, 2014, the Veteran's mood disorder does not more closely approximate the criteria for a 100 percent rating under Diagnostic Code 9435.  

In May 2014, the Veteran had a third VA mental disorders examination.  He reported that he had been married for two years, indicating that his marriage was "ok," that he did not really want to be married, and he was just as happy being alone.  He had three adult children with whom he had "not good" relationships, and did not "have the urge" to make any friends.  The Veteran reported that he had not worked since 2009, and did not do well when it came to tasks requiring interaction with others.  He was taking hydroxyzine pamoate and quetiapine fumarate and denied being engaged in counseling.  The Veteran described his mood as "pretty flat" and "numb 90 percent of the time."  He denied suicidal or homicidal ideation.  The Veteran also denied any significant delay in his sleep (due to his medication), but his sleep was interrupted 3-4 times per night because of physical discomfort and dysphoric dreams.  He indicated that he was quick to anger, but did not become physically aggressive.  He stated that his memory was "ok" but he lacked focus and concentration to draw or play his guitar.  He indicated that he showered every 10-14 days and did not brush his teeth.  The examining psychologist noted that the Veteran's symptoms included depressed mood; anxiety; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and neglect of personal appearance and hygiene.  The examiner indicated that the Veteran was casually dressed, had unkempt bear and hair, was alert and fully oriented, and was cooperative with the assessment process.  His mood was expansive and affect anxious.  There was no evidence of a formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  The Veteran displayed moderate difficulties with activities of daily living due to his mental health issues and was competent to manage his financial affairs.  The examiner opined that because of the Veteran's highly anxious mood an inability or unwillingness to perform his daily hygiene, he would have significant difficulty functioning effectively in the workplace and sustaining gainful employment.  The examiner further opined that the Veteran's mental disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

In October 2014, the Veteran indicated that he had continued family concerns, particularly about his daughter, but he felt more settled since he resumed taking his medication.  He denied suicidal and homicidal plans or intent.

In February 2015, the Veteran indicated there had been a recent incident in his home between his sister-in-law and himself.  He reported irritability, agitation, and continued interpersonal strains.  In June 2015, the Veteran reported that his home was his "dedicated place" where he escaped anxiety.  He stated that he had recently spoken to a daughter, who he had not spoken to for five years.  In December 2015, the Veteran reported sleep disturbances; he indicated that he woke up after several hours of sleep, smoked a cigarette, and then went back to bed.  He also indicated that he was able to maintain his marital relationship, which he felt kept him grounded to relating to other human beings.  He denied suicidal and homicidal ideations.

In a March 2016 medication management appointment, the Veteran stated that he had continued anxiety and worry about his mood stability.  He was concerned that his mood could change at any moment, and that would cause him to do something drastic, such as leave town.  The treating pharmacist noted that the Veteran's mood appeared to be stable with continued anxiety.  His quetiapine was increased and he was given information at Treatment Planning Classes (TPC).  In June 2016, the Veteran reported that the medication increase had been helpful in reducing ruminative thoughts.  

The Board finds that the weight of the evidence shows that for the appeal period from May 13, 2014, the symptoms of the Veteran's mood disorder have remained relatively unchanged, including anxiety, depressed mood, impaired sleep occasional panic attacks, obsessive-compulsive tendencies, difficulty in adapting to stressful circumstances, and inability to maintain effective relationships.  The May 2014 VA examiner opined that the Veteran's mood disorder caused occupational and social impairment with deficiencies in most areas.  Such impairment warrants no more than a 70 percent disability rating.  

Thus, the Board also finds that for the appeal period from May 13, 2014, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's mood disorder.  As discussed above, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment, which would warrant a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the period of appeal from May 13, 2014, the Board finds that the Veteran's mood disorder symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent rating during this period.

G.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including musculoskeletal pain, limited ranges of motion, incomplete nerve paralysis, a painful scar, anxiety, depressed mood, impaired sleep, occasional panic attacks, obsessive-compulsive tendencies, difficulty in adapting to stressful circumstances, and inability to maintain effective relationships are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms were not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings assigned for his levels of impairment.  In other words, the Veteran does not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Service connection for a skin disability, to include dyshidrotic eczema, is denied.

For the period of appeal prior to September 7, 2007, a rating of 20 percent for the left ankle DJD is granted.

For the period of appeal from December 1, 2007, a rating in excess of 20 percent for the left ankle DJD is denied.

An initial rating in excess of 20 percent for the left foot disability is denied.

An initial rating in excess of 10 percent for the right ankle DJD is denied.

For the entire period of appeal, a rating in excess of 10 percent for the lumbar spine disability is denied.
	
For the entire period of appeal, a rating in excess of 10 percent for the left knee disability is denied.

For the entire period of appeal, a rating in excess of 10 percent for the right knee disability is denied.

An initial rating in excess of 10 percent for the right calf scar is denied.

For the period of appeal prior to May 13, 2014, a rating of 70 percent for the mood disorder is granted.

For the period of appeal from May 13, 2014, a rating in excess of 70 percent for the mood disorder is denied.


REMAND

Review of the record reflects that further development is necessary for the remaining claims on appeal.  

With regard to the claim for service connection for a right hip disability, remand is warranted to determine if service connection is warranted for radiculopathy of the right lower extremity as secondary to the service-connected lumbar spine disability.  A November 2009 VA treatment record indicates that the Veteran reported having several days of severe central low back pain with sharp radiation into the right posterior thigh and buttock.  A straight-leg test was negative for radiculopathy; however, he had pain at the right sacroiliac joint and was assessed as having right sciatica.  In September 2011, the Veteran reported that he had begun having right hip and buttocks pain since July 2011 after walking from his house to a local gas station with his walker.  Then in August, he went on a camping trip where he slept on an air mattress and when he awoke in the morning, his right hip and lower extremity were extremely painful.  He occasionally experienced sharp radiating pain down his posterior leg.  He was assessed as having right SI joint tenderness with radiculopathy.  In a May 2014 VA examination, the Veteran reported a radiating pain into his lower extremity, but no radiculopathy was found.  In August 2014, the Veteran was noted to have chronic low back pain and hip pain.  The evidence is therefore unclear on whether radiculopathy is present, and if so, whether it is manifesting as right hip pain.

With regard to the claim for service connection for a salivary gland disability, VA treatment records indicate that in January 2013, the Veteran was found to have a 7 millimeter stone in the left side saliva gland, which was most likely from a combination of anticholinergics and marijuana use.  As such, an examination and medical opinion is necessary.

With regard to the claim for an increased rating for the right foot scar, it is unclear whether such a scar exists.  An April 2012 VA examination report indicates that the Veteran has one scar on his right calf and several scars around his left ankle.  There is no mention of a right foot scar.  A January 2014 VA examination report indicates that the Veteran has a right calf scar from surgery and is silent for mention of any other scars.  As such, an addendum medical opinion is necessary.

Upon remand, updated VA treatment records should also be obtained.

Finally, the claims of entitlement to a TDIU and basic eligibility for DEA were granted in a July 2016 rating decision.  The Veteran submitted a notice of disagreement in January 2017, indicating that he disagreed with the effective dates for his entitlement to a TDIU and basic eligibility for DEA.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from July 2016 to present.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any neurological impairment and/or right hip condition due to the service-connected lumbar spine disability.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed. 

The examiner must provide an opinion, in light of prior examination findings and treatment records, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is manifested by radiculopathy and/or right hip pain.  If so, the examiner must identify the exact nerves that are affected and describe the severity of the disability (mild, moderate, moderately severe, or severe; and/or complete or incomplete paralysis of any nerve).

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination of the salivary gland to determine the nature and likely etiology of any current salivary gland disability.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed salivary gland disability.  

The examiner should provide opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any salivary gland diagnosis is related to incident, injury, or event in active service; and

(b) Whether it is at least as likely as not that any current salivary gland diagnosis is causally related to and/or increased in severity by medication taken for any service-connected disability.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

4.  Contact the VA examiner who conducted the January 2014 VA scars examinations (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should identify all scars present on the right lower extremity, other than the calf scar for which the Veteran is already service-connected.

For any scar present other than the right calf scar, the examiner should describe the severity of the scar(s), including findings on whether the scar is deep or superficial; linear or nonlinear; and painful, unstable, or both. 

5.  Issue an SOC to the Veteran and his representative addressing the issues of entitlement to an earlier effective date for the grant of a TDIU and an earlier effective date for basic eligibility for DEA.  The Veteran and his representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


